UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of April 2013 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. TABLE OF CONTENTS Signatures Press Release Condensed Unaudited Interim Consolidated Balance Sheets Condensed Unaudited Interim Consolidated Statements of Earnings Condensed Unaudited Interim Consolidated Statements of Comprehensive Income (Loss) Condensed Unaudited Interim Consolidated Statements of Changes in Shareholder's Equity Condensed Unaudited Interim Consolidated Statements of Cash Flows Notes to Condensed Unaudited Interim Consolidated Financial Statements Management's Discussion and Analysis of Financial Condition and Results of Operations Table of Contents On March 27, 2013, EXFO Inc., a Canadian corporation, reported its results of operations for the second fiscal quarter ended February28,2013. This report on Form 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the second fiscal quarter of the 2013 fiscal year. This press release and information relating to EXFO’s financial condition and results of operations for the second fiscal quarter of the 2013 fiscal year are hereby incorporated as a document by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July30,2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 31 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By:/s/ Germain Lamonde Name:Germain Lamonde Title:President and Chief Executive Officer Date: April 3, 2013 Page 2 of 31 Table of Contents EXFO Reports Second-Quarter Results for Fiscal 2013 § Sales reach US$62.6 million § Gross margin amounts to 62.2% of sales § Adjusted EBITDA totals US$4.4 million QUEBEC CITY, CANADA, March 27, 2013 — EXFO Inc. (NASDAQ: EXFO; TSX: EXF) reported today financial results for the second quarter ended February 28, 2013. Sales reached US$62.6 million in the second quarter of fiscal 2013 compared to US$66.9 million in the second quarter of 2012 and US$59.8million in the first quarter of 2013. Bookings attained US$53.4 million in the second quarter of fiscal 2013 compared to US$60.6 million in the same period last year and US$64.3million in the first quarter of 2013. The company’s book-to-bill ratio was 0.85 in the second quarter of 2013 and 0.96 after six months into the fiscal year. Gross margin* amounted to 62.2% of sales in the second quarter of fiscal 2013 compared to 64.7% in the second quarter of2012 and 60.5% in the first quarter of 2013. IFRS net earnings in the second quarter of fiscal 2013 totaled US$39,000, or US$0.00 per diluted share, compared to net earnings of US$1.0million, or US$0.02 per diluted share, in the same period last year and a net loss of US$1.6million, or US$0.03 per share, in the first quarter of 2013. IFRS net earnings in the second quarter of 2013 included US$1.9million in after-tax amortization of intangible assets, US$0.5million in stock-based compensation costs, US$0.1 million in after-tax restructuring charges and a foreign exchange gain of US$1.7million. Adjusted EBITDA** totaled US$4.4 million, or 7.1% of sales, in the second quarter of fiscal 2013 compared to US$7.8million, or 11.7% of sales, in the second quarter of 2012 and US$2.7million, or 4.5% of sales, in the first quarter of 2013. “I am encouraged by our sequential increase in sales and profitability in the second quarter,” said Germain Lamonde, EXFO’s Chairman, President and CEO. “At the beginning of fiscal 2013, we had expected a stronger financial performance in the second half and I remain confident we will deliver a stronger second half. This stated confidence is based on improving market conditions, discussions with customers, positive impact of key new product launches for 4G/LTE and 100G network deployments, recent product approvals and the quality of our sales funnel.” “Consequently, I believe EXFO will generate mid-single digit sales growth and improved profitability in fiscal 2013,” Mr. Lamonde added. “I am pleased with our improved market position and remain committed to returning to our historical sales CAGR of 20% that we delivered over the last 10 years, while focusing on the earnings growth that the investment community has come to expect from EXFO.” Page 3 of 31 Table of Contents Selected Financial Information (In thousands of US dollars) Q2 2013 Q1 2013 Q2 2012 Sales $ $ $ Gross margin* $ $ $ % % % Other selected information: IFRS net earnings (loss) $
